Citation Nr: 0635938	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-43 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for spondylolysis or spondylolisthesis has 
been received.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to an initial, compensable disability rating 
for service-connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the RO that (1) 
declined to reopen a claim for service connection for 
spondylolysis or spondylolisthesis, on the basis that new and 
material evidence had not been received; (2) denied service 
connection for hearing loss of the left ear; and (3) granted 
service connection for hearing loss of the right ear 
evaluated as 0 percent (noncompensable) disabling effective 
November 21, 2002.  The veteran timely appealed.  

The appeal for an initial, compensable disability rating for 
bilateral hearing loss is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative when further action is 
required.


FINDINGS OF FACT

1.  In August 1990, the RO declined to reopen the veteran's 
claim for service connection for spondylolysis or 
spondylolisthesis, without evidence of root involvement; the 
veteran did not submit a notice of disagreement within one 
year of the notice of that decision. 

2.  Evidence associated with the claims file since the RO's 
denial in August 1990, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim. 

3.  It is at least as likely as not that current hearing loss 
of the left ear is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The RO's decision in August 1990, declining to reopen the 
veteran's claim for service connection for spondylolysis or 
spondylolisthesis, without evidence of root involvement, is 
final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. §§ 3.104, 
19.118, 19.129 (1990); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since the RO's August 1990 denial 
is not new and material, and the claim for service connection 
for spondylolysis or spondylolisthes is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Hearing loss of the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Proper notice should inform the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) the need to 
provide VA with any evidence in the claimant's possession 
that pertains to the claim(s).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).
 
Through February 2003, May 2003, November 2003, and January 
2005 letters, and the November 2004 statement of the case 
(SOC), VA notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  Notwithstanding the January 2005 letter, the timing 
deficiency was remedied by the fact that each of the 
veteran's claims was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The veteran submitted no 
additional evidence following issuance of the January 2005 
letter; hence, no re-adjudication followed, and no 
supplemental SOC (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  For any 
claim that is granted, a disability rating and effective date 
will be set in future decisions by the RO. The claims that 
are denied, obviously, do not entail the setting of a 
disability rating or an effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The February 2003 and January 2005 letters, and the November 
2004 SOC notified the veteran that his original claim for 
service connection for residuals of a back injury, including 
headaches, had been denied by rating action in May 1985.  The 
basis for the denial was a finding that the disability was 
neither incurred nor aggravated by service.  VA told him that 
once a claim had been finally disallowed, new and material 
evidence was required for reopening, and also told him what 
constituted new evidence and what constituted material 
evidence.  These documents satisfied the notice requirements 
of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Although the veteran is not entitled to an examination prior 
to submission of new and material evidence, he was afforded a 
VA examination in September 2004.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Petition to Reopen

The veteran's original claim for service connection for 
residuals of a back injury, including headaches, was denied 
by the RO in May 1985.  In April 1986, the RO confirmed its 
denial based on findings showing sclerosis without evidence 
of trauma, which was considered a congenital or developmental 
abnormality and not incurred or aggravated in service.

In March 1990 and in August 1990, the RO declined to reopen 
the veteran's claim for service connection for spondylolysis 
or spondylolisthesis, without evidence of root involvement, 
based on findings showing no new and material evidence had 
been submitted.

Evidence of record at the time of the RO's last denial in 
August 1990 included the veteran's service medical records; a 
statement in October 1984 by a doctor of chiropractic, 
opining that the veteran's Grade I spondylolisthes of L5 was 
the long range effects of a 1968 accident; the report of a 
January 1985 examination and X-rays, diagnosing probable 
spondylosis or spondylolisthesis without evidence of root 
involvement, and history of recurrent acute strains; and 
copies of service personnel records received in April 1986, 
showing the veteran was absent on sick leave for two weeks in 
October 1967, describing the veteran's injury or illness in 
October 1969 as chronic recurrent lumbosacral strain, and 
permanently restricting the veteran's physical profile in 
January 1970 due to chronic back strain.

The service medical records show various complaints of back 
pain, and include an assessment of muscle strain due to much 
lifting at work (no acute injury) in October 1967; an 
assessment of lumbosacral sprain in November 1967; a 
provisional diagnosis of osteosclerosis of spine in September 
1969; chronic back strain in October 1969; an assessment of 
bilateral spondylolysis L5 without spondylolisthesis in 
August 1970; and X-ray evidence of sclerosis of the L5-S1 
apophyseal joints, without spondylolysis, in November 1970.  
At the time of the veteran's separation examination in 
November 1970, the examiner noted history of recurrent 
postural low back strain, treated, not incapacitating.  No 
disability of the spine was noted.
 
Based on this evidence, the RO concluded that the evidence 
failed to establish residuals of a back injury were incurred 
or aggravated in service.  The finding of some sclerosis in 
service, without evidence of trauma, was considered a 
congenital or developmental abnormality.  X-rays taken in 
November 1970 showed the vertebral bodies intact with no 
evidence of spondylolysis.  The veteran was informed that the 
RO had found no new and material evidence to reopen his claim 
in August 1990.
  
As there was no timely appeal, the RO's August 1990 decision, 
confirming the denial of service connection for a back 
condition and headaches, is final.  See 38 U.S.C.A. § 4005 
(1988); 38 C.F.R. §§ 3.104, 19.118, 19.129 (1990); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

The present claim was initiated by the veteran in November 
2002.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since August 1990 includes a 
medical description of ankylosing spondylitis; the report of 
an MRI scan of the veteran's lumbar spine in November 2001, 
showing mild degenerative changes, an extruded disc fragment 
above the L4-L5 disc, and a small central disc protrusion at 
L5-S1; statements from David Lee, M.D., in November and 
December 2001, diagnosing the veteran with discogenic disease 
and spondylosis in the low back, as well as radiculopathy in 
left lower extremity consistent with an L4 root entrapment; 
low back treatment records from May 2002 to August 2003; 
chiropractic treatment records received in November 2003, for 
the period from October 1996 through November 2001; the 
report of a September 2004 examination, diagnosing 
degenerative disc disease of the lumbar spine; and various 
statements of the veteran, indicating that he was treated for 
spondylolysis and spondylolisthesis in service.

The report of the September 2004 examination includes the 
following opinion:  the veteran's current degenerative disc 
disease is more likely than not due to his age and his work 
in maintenance, as compared to the problem that he had during 
service.
   
Much of this evidence is new in that it was not previously of 
record and is not cumulative. 

There is competent evidence relating to the basis of the 
prior denial, consisting of Dr. Lee's diagnosis of discogenic 
disease and spondylosis in November and December 2001, and 
the September 2004 examiner's opinion against relating 
current degenerative disc disease to any back condition in 
service.  Dr. Lee provided no nexus opinion.  

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  First, there is no evidence that 
the veteran injured his back in service.  Second, there is no 
competent evidence relating any current back disability to 
service, or to the in-service back problems.

The veteran has offered contentions in which he argued first 
that he injured his back in service, and then argued that he 
was treated for spondylolysis in service.  X-rays taken at 
the time of separation from service in November 1970 showed 
no evidence of spondylolysis.  While the veteran is competent 
to offer statements of first-hand knowledge of symptoms of 
in-service back pain, as a lay person he is not competent to 
render a probative opinion on a medical matter, such as the 
etiology of his current back disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Thus, where, as here, resolution of the claim on appeal turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In short, while 
the veteran contends that his current spondylolysis or 
spondylolisthesis are due to disease or injury in service, 
there is no competent evidence to support that contention.
 
Absent competent evidence of a relationship between current 
disability and the in-service injury or disease, the newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for spondylolysis or spondylolisthesis 
is not reopened.

III.  Service Connection for Hearing Loss of the Left Ear

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

The evidence of record shows that the veteran currently has 
sensorineural hearing loss of the left ear that meets the 
criteria of 38 C.F.R. § 3.385, and thus service connection is 
not precluded if hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

Audiometric testing in June 1967 revealed pure tone 
thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
45

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  

At the time of the veteran's separation examination in 
November 1970, the veteran reported running ears and buzzing 
of the ears without treatment.  The examiner noted mild high 
frequency hearing loss, not incapacitating.  Audiometric 
testing revealed pure tone thresholds, in decibels, for the 
left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
10
20

The veteran has reported exposure to excessive noise in 
service from jet engines.  His personnel records reflect 
assignments as a liquid fuel specialist for the Air Force.  
The veteran is competent to testify on factual matters of 
which he has first-hand knowledge, such as a noisy work 
environment.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Service connection is already in effect for right 
ear hearing loss.  Thus, the Board finds the veteran's 
statements regarding exposure to excessive noise from jet 
engines in service to be credible.  

Moreover, during an August 2004 VA examination, the veteran 
reported that he worked around intercontinental ballistic 
missiles and B52 jet aircraft, and that he was around this 
noisy environment for his entire tour of duty.  The report of 
that examination includes a diagnosis of bilateral high 
frequency neurosensory hearing loss, and an opinion that the 
veteran's hearing loss is directly the result of chronic 
noise exposure in service.  No intercurrent causes were 
shown.

Given the evidence of impaired left ear hearing in June 1967 
and the credible evidence of excessive noise exposure in 
service, the findings of current hearing loss, and a medical 
opinion linking current hearing loss to service; it is at 
least as likely as not that the veteran's exposure to 
excessive engine noise as a liquid fuel specialist in service 
was the cause of his currently demonstrated hearing loss of 
the left ear.  

By extending the benefit of the doubt to the veteran, service 
connection for hearing loss of the left ear is warranted.  
38 U.S.C.A. § 5107.  




ORDER

New and material evidence has not been received; the claim 
for service connection for spondylolysis or spondylolisthesis 
is not reopened.

Service connection for hearing loss of the left ear is 
granted.  


REMAND

As discussed above, service connection is awarded for hearing 
loss of the left ear.  A disability evaluation has yet to be 
established.  The remaining issue on appeal for an initial, 
compensable disability rating for service-connected hearing 
loss of the right ear is inextricably intertwined with the 
ultimate assignment of a disability evaluation for the 
veteran's left ear hearing loss.  In accordance with 
38 C.F.R. § 4.85 and Table VI, both matters should be 
addressed simultaneously.

Where a pending claim is inextricably intertwined with a 
claim currently on appeal, the appropriate remedy is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).   

Additional due process requirements in accordance with the 
VCAA and its implementing regulations may be applicable.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
 
Moreover, adjudication of each of the claims should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of time 
based on the facts found), pursuant to Fenderson v. West, 12 
Vet. App. 119, 126 (1999), is appropriate.



Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should adjudicate the 
pending claim for an initial disability 
rating for hearing loss of the left ear, 
simultaneously with the re-adjudication 
of the claim for an initial, compensable 
disability rating for hearing loss of the 
right ear, in accordance with 38 C.F.R. 
§ 4.85 and Table VI, and Fenderson, 
supra. 

2.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran may submit additional evidence and argument on 
the matter remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


